Citation Nr: 0922866	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  02-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in May 2006 
when it was denied.  The Veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a decision dated in October 2008, the Court 
vacated the Board's May 2006 decision and remanded the matter 
back to the Board for further proceedings consistent with the 
decision.  


FINDING OF FACT

The preponderance of the medical evidence and opinion 
establishes that the veteran's current hearing loss 
disability is not etiologically related to his military 
service or any incident thereof, including noise exposure.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As explained by the Board in its May 2006 decision, the 
veteran was sent letters in June 2004 and April 2005 which 
were specifically intended to address the requirements of the 
VCAA.  The sufficiency of the aforementioned VCAA letters and 
VA's compliance with its duty to assist the veteran in 
substantiating his claim was discussed at length by the Board 
on pages 3-4 of the May 2006 decision.  

It was specifically noted in the Court's October 2008 
decision that the Veteran's representative explicitly 
abandoned arguments relating to VA's duty to assist.  If the 
Court or the Veteran's representative believed the Board's 
VCAA discussion was in any way problematical, they would have 
undoubtedly addressed the potential error either in the 
representative's brief or the Court's decision.  They either 
did not or specifically dropped the challenge.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [holding that the 
"Court will [not] review BVA decisions in a piecemeal 
fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) [noting that 
"[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-28 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].  Although the Court's Decision serves to 
vacate the Board's 2006 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the Veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Because the Veteran's 
representative specifically dropped any arguments relating to 
the duty to assist and the Court found no fault in the 
Board's previous notice discussion, and for the sake of 
economy, that complete discussion will not be repeated.   


Law and regulations governing a claim for service connection 
for hearing loss

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In order for a claim to be granted, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  
Sensorineural hearing loss is considered an organic disorder 
of the nervous system for which service connection may be 
granted if diagnosed within the one-year presumptive period.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.



Facts

The veteran's service medical records reflect that his June 
1969 induction audiologic examination included examination at 
6000 Hertz (Hz), although the reading at 6000 Hz was not 
recorded on the report of medical examination.  The hearing 
threshold at 6000 Hz in the left ear is markedly higher on 
the audiogram tracing than the threshold at the other levels.  
A May 1968 enlistment audiologic examination discloses a 
markedly elevated hearing threshold in the left ear at 6000 
Hz.  In May 1970, the Veteran reported, in part, that he 
experienced ringing ears.  The impression was common cold.  
Clinical evaluation of the Veteran's ears including auditory 
acuity was determined to be normal at the time of the 
Veteran's March 1971 separation examination.  No audiological 
testing was conducted.  The veteran's service treatment 
records are devoid of evidence of a hazardous noise injury in 
service.

The veteran sought service connection for hearing loss in 
April 1971.  He indicated on his application that his hearing 
loss began on August 24, 1970 and was caused by working on 
turbine engines in Fort Belvoir, Virginia.  

In May 1971, the RO denied service connection for hearing 
loss.  

In March 1972, a physician wrote that he had examined the 
Veteran the same month.  A history of hearing loss which 
apparently first appeared while the Veteran was on active 
duty was noted.  Examination by tuning fork revealed 
decreased hearing on the left when compared to the right.  
The author summarized by writing that the Veteran had 
evidence of hearing loss in his left ear.  

A VA audiologic examination was conducted in July 1972.  That 
examination disclosed a hearing threshold of 45 decibels (dB) 
at 8000 Hz in the left ear.  Speech recognition was 100 
percent in each ear.   The examiner remarked that testing 
revealed essentially normal hearing acuity bilaterally.  The 
pertinent diagnosis from the VA examination was no 
significant hearing loss.  

Private clinical records dated in 1984 indicate the Veteran 
had left otitis media.  

In February 1985, the Veteran reported that he had been 
experiencing ringing in his ears.  

A private clinical record dated in July 1986 includes the 
annotation that the Veteran's hearing had decreased on the 
right side as shown by audiogram.  

In a September 1986, the Veteran sought treatment from a 
private health care provider, A.C., MD.  It was noted that 
the Veteran had recurrent ear infections intermittently for 
the past two years.  An audiogram was interpreted as showing 
high tone sensorineural hearing loss which was mild in the 
left ear and moderate in the right ear.  The physician 
advised the veteran to wear protection devices during his 
exposure to noise, such as saws, hammers, and so forth.

In November 1987, it was written that the Veteran had an 
inner ear infection.  

In January 1989, a clinician determined that the Veteran had 
bilateral otitis media, right more than left.  

In August 1992, it was written that the Veteran had an ear 
infection.  

In September 2000, the Veteran reported gradual hearing loss.  

The Veteran sought treatment from a private health care 
provider for bilateral hearing loss in September 2000.  He 
reported long standing hearing loss status post exposure to 
turbine engines.  

In October 2000, the Veteran submitted another claim of 
entitlement to service connection for hearing loss.  He wrote 
that his hearing had severely decreased in recent years.  

In October 2000, the Veteran reported a history of hearing 
loss since 1971.  He reported excessive noise exposure while 
working in the military with turbine engines.  He reported 
that, one time, he was in a soundproof cell without hearing 
protection when a turbine was started.  He reported he had 
had hearing loss ever since the incident.  Testing was 
conducted.  The results were interpreted as showing a 
moderate to severe sensorineural hearing loss at 3000 Hertz 
and above on the left and a moderate to severe mixed loss on 
the right at all test frequencies.  

In November 2000, the Veteran reported a long history of 
right sided hearing loss since 1970 that had progressively 
increased.  He thought the hearing on the left was within 
normal limits.  He denied a history of ear infections, ear 
surgery, pain or drainage.  There was a positive history of 
noise exposure with the right ear more exposed to noise than 
the left ear.  He denied a family history of early hearing 
loss.  The clinician noted that the veteran had asymmetric 
hearing loss and mixed hearing loss, with the etiology of the 
hearing loss being a combination of otosclerosis and noise-
induced hearing loss.  The examiner did not state an opinion 
as to when the noise exposure which resulted in the noise-
induced portion of the combination hearing loss occurred.

March 2001 private audiologic examination records include 
audiogram readings which indicate hearing loss for VA 
purposes but did not provide an opinion as to the etiology of 
the hearing loss.

A private clinical record dated in May 2001 shows the Veteran 
reported bilateral hearing loss, right worse than left.  The 
hearing loss developed after exposure to firearms for several 
years.  

In a statement submitted in August 2001, the veteran stated 
that he was exposed to turbine engine noise when a student 
started a turbine engine in error when the veteran was in a 
soundproof room, and stated that he was told at the time of 
the incident that an incident report would be made.  The 
veteran stated that he had difficulty hearing after that 
accident, and stated that the decline in his hearing began at 
that time and his hearing loss never stopped.

In June 2002, the Veteran's spouse submitted a statement 
indicating that she lived with the Veteran while he was 
stationed in Alexandria, Virginia.  She wrote that she was 
aware that the Veteran had an accident with a turbine.  When 
the Veteran came home after the accident, he still could not 
hear well.  The accident had caused problems with the 
Veteran's hearing ever since the day of the accident.  

The Veteran testified at a RO hearing in September 2002 that 
he was exposed to loud noises when he was in a room when a 
turbine unexpectedly started.  Immediately after the event, 
the Veteran was unable to hear.  His hearing eventually 
returned but still had some impairment.  The Veteran's spouse 
testified that, when the Veteran came home the evening of the 
accident, he still had problems with his hearing.  Post-
service, the Veteran was a plumber and worked on the family 
farm.  He denied exposure to excessive noise after discharge. 

VA audiologic examination was conducted in October 2002.   
The Veteran reported that he was exposed to acoustic trauma 
when he was in a room and a turbine was started.  He reported 
that his ears hurt at that time and he experienced immediate 
hearing loss that lasted for several hours.  Testing was 
interpreted as revealing moderate to profound sensorineural 
hearing loss on the right from 500 to 4000 Hz and normal 
hearing through 1000 Hz with mild to severe sensorineural 
hearing loss at 2000 to 4000 Hz on the left.  The examiner 
noted that the Veteran had normal hearing at the time of 
enlistment but no hearing evaluation on separation.  The 
examiner concluded that, since the veteran's hearing was 
normal through 4000 Hz on audiologic examination one year 
after his service discharge, it was unlikely that his current 
hearing loss was related to his military service or an 
incident with a turbine engine during service.

The Veteran testified before the undersigned in July 2003 
that he did not have problems with his hearing prior to 
active duty.  During active duty, he worked around turbine 
engines and normally wore hearing protection.  One time he 
was exposed to the turbine running in a small room without 
his hearing protection.  When questioned as to whether he had 
post-service noise exposure at work, in recreation, hunting 
or shooting guns, the Veteran denied that he was a marksman.  

In February 2004, the Veteran informed a VA clinician that 
his hearing had been decreasing since his last evaluation in 
2002.  There was no history of significant middle ear 
pathologies.  The examiner found that the Veteran's hearing 
had not changed since his last evaluation in 2002.  

A VA examination was conducted in April 2004.  The Veteran 
reported that his hearing had been decreased since 1970 or 
1971 bilaterally.  The Veteran reported that he was around a 
lot of explosions in basic training.  He reported an incident 
when he was near a turbine which was turned on causing him to 
be deafened for hours.  After the incident, his hearing 
gradually returned but was never back to normal.  He reported 
he had limited post-service noise exposure as a plumber.  The 
examiner opined that, since there was no hearing test which 
was conducted at separation and based on current testing, the 
Veteran's reported history and the fact that he applied for 
service connection for hearing loss in March 1971, the 
examiner found that it was likely that his hearing loss was 
due to the noise he was exposed to while in service.

In lay statements dated in June 2004, J.D. McK. and A.H. 
stated that they had known the Veteran all his life, and 
noticed soon after the Veteran returned from service that he 
had difficulty hearing.  A.J. and D.P.G., in June 2004 
statements, indicated that they had known the Veteran for 20 
or more years, he had always been hard of hearing, and he 
attributed the hearing loss to working around generators in 
service.

In an August 2004 statement, A.S., MD, wrote that he had been 
treating the Veteran since 2000 at which time the Veteran 
reported long standing hearing loss.  The Veteran had 
informed the physician that he had been briefly exposed to a 
turbine engine while serving in the military.  The exposure 
was greater on the right side and caused immediate hearing 
loss and ringing.  He had lived with the hearing loss and 
ringing in the ears since then.  Dr. S. noted that 
examinations of the veteran's hearing dating back to 1986 
disclosed asymmetric hearing loss with the right side having 
more hearing loss than the left.  Dr. S. opined that, based 
on the veteran's report of his history of noise exposure in 
1970, worse in one ear than the other, and the high-frequency 
hearing loss present as early as 1986, there was "a great 
deal of probability" that the veteran's hearing loss was due 
to in-service noise exposure, since he had no employment 
which involved significant noise exposure.  

A VA examination was conducted in October 2004.  The Veteran 
reported that he worked on turbine engines in the Army.  He 
also was exposed to loud noise from explosions and generators 
while in the Army.  After leaving the service, the Veteran 
worked as a plumber.  The examiner wrote that it was likely 
the Veteran's tinnitus was due to the same etiology as the 
high frequency hearing loss.  The diagnoses were 
sensorineural hearing loss in the left ear and mixed hearing 
loss in the right ear.  The examiner opined that, since the 
Veteran's hearing thresholds were within normal limits 
through 40000 Hz one year post service that it is unlikely 
that his current hearing loss was due to his military 
service.  The examiner noted this opinion was in concurrence 
with the audiologist who tested the Veteran in October 2002.  
The examiner noted that the opinion given in April 2004 
acknowledged a claim was filed in March 1971 but did not 
address the evaluation done in July 1972.  The examiner noted 
that noise induced hearing loss had been found to occur at 
40000 Hz which was not found to be an area affected by the 
evaluation performed in July 1972.  The examiner reiterated 
by writing that, based on the hearing evaluation conducted 
one year post-service indicating normal hearing in all 
frequencies with the exception of 8000 Hz in the left ear, 
the Veteran's current hearing loss is not connected to his 
service in the military.  In an April 2005 addendum to the 
examination report, it was noted that, according to the 
examiner who conducted the October 2004 examination, there 
was nothing further she could state other than what was in 
the original examination report.  

In February 2006, Dr. A.S. wrote that he had reviewed the 
records provided by the Veteran and observed that audiometric 
screening performed approximately one year after discharge 
showed no significant hearing loss through 2000 cycles.  The 
examiner wrote that "[t]his seems curious as [the Veteran] 
described to me what sounded like a threshold shift after 
exposure to loud turbine engines."  The Veteran had informed 
the examiner that, for days after no longer being in contact 
with turbine engines, he still felt his hearing was 
diminished.  "While 1 year later there was no evidence of 
this, certainly by his history I can see where the type of 
threshold shift described would indicate that there was 
significant noise trauma which, in my opinion, has to be a 
factor in the hearing loss evident on his most recent 
audiogram . . . ."

Analysis

VA examiners in October 2002 and October 2004 have opined 
that the July 1972 audiologic examination establishes that 
the veteran's current hearing loss was not incurred in 
service or as a result of service because the veteran's 
hearing thresholds at 4000 Hz and below remained normal at 
the time of that examination, slightly more than one year 
after the veteran's service discharge.  Two opinions, that of 
a private examiner, dated in August 2004, and that of a VA 
examiner, provided in April 2004, are favorable to the 
veteran, in that both of those opinions link the veteran's 
current hearing loss to noise exposure in service.  

The Board finds the probative value of the competent evidence 
of record weighs against a finding that the currently 
existing hearing loss is etiologically linked to the 
Veteran's active duty service.  

The reviewer who provided the October 2004 opinion pointed 
out that both favorable opinions, rendered in April 2004 and 
in August 2004, failed to discuss the results of the 1972 
audiologic examination.  The reviewer who provided the 
October 2004 opinion indicated that, when the results of the 
1972 examination are addressed, the medical evidence is 
unfavorable to the veteran.  Furthermore, the examiner who 
conducted the October 2004 VA examination provided a 
rationale for the opinion which is not addressed or disputed 
by any of the positive evidence of record.  The author of the 
October 2004 opinion observed that noise induced hearing loss 
is found at 4000 Hz and that the testing conducted in 1972 
failed to evidence any significant hearing impairment at 4000 
Hz.  The Board notes that the private physician found 
evidence of hearing loss in the Veteran's left ear in March 
1972.  This was apparently based on tuning fork evaluation.  
There is no evidence of record which indicates that the 1972 
tuning fork evaluation evidenced impaired hearing at 4000 Hz.  
The Board assumes the hearing loss noted in the March 1972 
clinical record is the same manifested at the time of the 
July 1972 audiological evaluation which would be impaired 
hearing above 4000 Hz.  The Board finds the failure of the 
positive opinions supporting the Veteran's claim to address 
the absence of hearing loss disability, including at 4000 Hz, 
one year after the Veteran's discharge significantly reduces 
the probative value of the positive evidence.  

The fact that the negative test result in July 1972 is 
significant to the determination of the etiology of the 
currently existing hearing loss is bolstered, in part, by a 
reading of the February 2006 statement from Dr. A.S. which 
was prepared after he had a chance to review the 1972 
audiological test results.  The physician found the test 
results "curious" when viewed in conjunction with the 
Veteran's self-reported history of what the physician wrote 
sounded like a threshold shift after exposure to loud turbine 
engines.  The use of the word "curious" leads the Board to 
interpret this letter as indicating that the test results 
from 1972 did not fit in with what the Veteran informed the 
physician had occurred during active duty.  The physician did 
not indicate in any way that the testing conducted in 1972 
supported his theory of etiology.  The examiner noted that 
the Veteran had informed him of diminished hearing which was 
still occurring days after exposure to turbines but also 
observed that one year later, there was no evidence of 
hearing loss.  He then wrote that, based on the Veteran's 
history, the examiner could see where the type of threshold 
shift reported by the Veteran would indicate significant 
noise trauma.  The Board's reading of the February 2006 
statement from the physician is that the opinion as to the 
etiology is based entirely on the history as reported by the 
Veteran despite evidence of no hearing loss on audiometric 
examination one year after service.  This significantly 
reduces the probative value of the physician's opinion that 
the current hearing loss was etiological related to the 
Veteran's active duty service.  

The Board notes that the private physician wrote that he 
observed hearing loss in the left ear in March 1972 and the 
testing conducted in July 1972 evidenced impaired hearing at 
8000 Hz in the left ear.  Significantly, subsequent medical 
evidence of record dated many years thereafter demonstrates 
that it was the Veteran's right ear which was significantly 
more impaired than the left.  The Board notes that, in 
November 2000, the Veteran reported a long history of right 
ear hearing loss and he thought his hearing on the left was 
within normal limits.  The Veteran informed the physician who 
prepared the August 2004 statement that he had greater noise 
exposure on his right side and that physician noted that the 
Veteran had asymmetric hearing loss.  It is not apparent to 
the Board why there would be some evidence of impaired 
hearing in the left ear in 1972 but medical evidence 
generated many years later would document problems with the 
Veteran's right ear more than left.  This discrepancy 
supports the Board's finding that the currently existing 
hearing loss is not etiologically linked to the Veteran's 
active duty service.  

There are several lay statements associated with the claims 
file as well as the Veteran's testimony and that of his 
spouse which link current hearing loss to the Veteran's 
active duty service.  Lay statements which reflect that the 
Veteran, his friends, family, and acquaintances noticed 
hearing loss after service is not competent medical evidence 
to establish the etiology of the observed hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

With regard to continuity of symptomatology, the Board notes 
that both the Veteran's testimony and allegations as well as 
the lay statements of record indicate that the Veteran 
experienced difficulty hearing after his discharge from 
active duty.  The examiner who conducted the April 2004 VA 
examination and the private physician's August 2004 and 
February 2006 statements link current hearing loss to active 
duty, in part, via this history as provided by the Veteran 
and the lay statements.  

The Board finds the continuity of symptomatology evidence is 
outweighed by the report of the July 1972 audiological 
evaluation which indicated that there was no hearing loss for 
VA purposes present approximately one year after the 
Veteran's discharge.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  The lay statements 
were prepared many years after the Veteran's discharge and 
are based on personal observation and recollection.  They 
were submitted when there was a chance for pecuniary gain by 
the Veteran.  It is noted that not only may the authors' 
memory have dimmed with time, but self interest may play a 
role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

The continuity of symptomatology is also reduced when the 
service treatment records are reviewed.  The service 
treatment records were silent as to complaints of, diagnosis 
of or treatment for hearing loss.  While an audiological 
evaluation was not conducted at the time of the Veteran's 
separation, clinical evaluation of the ears was determined to 
be normal at that time and this clinical evaluation 
reportedly included an auditory acuity evaluation.  The 
Veteran has alleged that the May 1970 service treatment 
record which references a complaint of ringing ears documents 
the fact the Veteran was exposed to acoustic trauma and had 
difficulty hearing while on active duty.  The May 1970 
clinical record does not indicate in any way that the Veteran 
experienced any type of acoustic trauma or was experiencing 
problems with his hearing at that time other than ringing.  
The clinical impression was that the Veteran had a common 
cold.  The failure of the Veteran to inform the clinician of 
his reported exposure to very significant acoustic trauma at 
this time weighs against the Veteran's allegation of the 
presence of hearing loss disability during active duty.  The 
Board finds it reasonable to conclude that, if the Veteran 
was actually exposed to the acoustic trauma as he alleged and 
experienced a noticeable drop in hearing acuity thereafter, 
he would have sought some sort of medical attention during 
active duty.  This is particularly true if, in fact, the 
Veteran's non-commissioned officer dictated that an incident 
report must be completed as a result of the exposure to the 
turbine engine.  The Veteran would have been directed to seek 
medical attention.  The Veteran filed a claim for hearing 
loss shortly after his discharge from active duty but did not 
seek any treatment for the disability.  It is not apparent to 
the Board why this would occur.  

The allegation that the May 1970 clinical record represents 
evidence of hearing loss during service is undercut by the 
Veteran's application for compensation which was received in 
April 1971.  On the application, the Veteran indicates that 
his hearing loss disability began in August 1970, not May 
1970.  It is not apparent to the Board why there is a 
discrepancy.  

The testing conducted in July 1972 was relatively 
contemporaneous with the Veteran's discharge and was 
conducted specifically to determine if hearing loss for VA 
purposes was present at that time.  The objective test 
results demonstrate that hearing loss for VA purposes was not 
present at that time.  The Board finds the contemporaneous 
medical evidence in the form of the testing conducted in 1972 
by a health care professional is to be accorded more 
probative weight than the lay statements submitted many years 
after the fact and at a time when there was a chance for 
pecuniary gain.  The Board finds that competent medical 
evidence documenting no hearing loss for VA purposes in 1972 
is more probative than the lay statements and testimony.  The 
evidence weighs against a finding of continuity of 
symptomatology from the time of the Veteran's discharge to 
the present.  

This finding of a lack of continuity of symptomatology is 
supported by numerous medical records dated in the 1980's and 
1990's which document complaints of and treatment for ear 
infections but do not indicate in any way that the Veteran 
had problems with reduced hearing acuity due to any problems 
other than the ear infections.  The Board notes that in the 
1980's and 1990's, the Veteran did not have a claim for 
compensation pending.  The first clinical evidence of 
complaints of problems with reduced hearing and allegations 
that the problems were due to active duty service after the 
1990's was in September 2000, just one month prior to the 
Veteran's request to reopen his claim.  The failure of the 
Veteran to provide a history of problems with his ears being 
due to active duty in the 1980's and 1990's also weighs 
against a finding of continuity of symptomatology from the 
time of discharge to the present.  

A March 2001 private audiologist examination which does not 
provide an opinion as to the onset or etiology of the 
veteran's current hearing loss is neither favorable nor 
unfavorable to the veteran's claim, and is not probative, 
since it does not tend to establish a fact necessary to 
substantiate the claim.  

The Board notes that the fact that the 1972 audiologic 
examination, which was conducted slightly more than one year 
after the veteran's service discharge, was normal precludes a 
finding that a compensable sensorineural hearing loss was 
incurred within the applicable presumptive period after the 
veteran's discharge.  This testing provided quantifiable 
evidence demonstrating that hearing loss for VA purposes was 
not present approximately one year after discharge.  While 
the March 1972 clinical record includes a finding of left ear 
hearing loss, this testing was conducted using tuning forks 
and the extent of the hearing loss is not quantified.  This 
document provides evidence that the Veteran had some impaired 
hearing but does not indicate in any way that the Veteran had 
impaired hearing for VA purposes nor does the document 
provide any evidence to make a determination as to whether 
the hearing loss noted at that time was present to a 
compensable degree.  Service connection for sensorineural 
hearing loss is not warranted on a presumptive basis.  

The Veteran's representative has pointed out that the report 
of the October 2004 VA examination includes the annotation 
that it is likely that the Veteran's tinnitus is due to the 
same etiology as the Veteran's hearing loss.  Service 
connection for tinnitus was granted in November 2002.  The 
representative has argued that this statement supports the 
Veteran's claim.  The Board notes that, when read alone, this 
statement does, indeed seem to support the Veteran's claim.  
The Board further notes, however, that in the same 
examination report, the health care professional 
affirmatively sets out the evidence she determined supported 
her opinion that there was no etiologic link between the 
current hearing loss and the Veteran's active duty - writing 
twice that she did not think there was a link.  There was no 
doubt in the conclusion to the report that the examiner found 
there was no etiologic link between the hearing loss and 
active duty.  Tinnitus was not mentioned at all in the 
conclusion.  When the statement referencing the connection 
between hearing loss and tinnitus is read in connection with 
the entire test report and particularly the conclusions of 
the examiner, it is apparent to the Board that the prior 
statement linking tinnitus and hearing loss to the same 
etiology was in error.  The Board notes that the examiner who 
conducted the October 2004 VA examination was not required to 
determine the etiology of the tinnitus at that time as 
service connection had already been granted.  The Board finds 
that the most likely reason for the apparently conflicting 
statement is a "cut and paste" error on the part of the 
examiner.  The fact that the examiner twice wrote that there 
was no etiologic link for the hearing loss to active duty 
with supporting rationale provided leaves no doubt in the 
Board's mind as to the examiner's intended opinion regarding 
the etiology of the hearing loss.  

The Veteran's representative argues that the Board erred in 
relying on the October 2002 and October 2004 medical opinions 
as they were rendered by audiologists and not by physicians 
with expertise in otolaryngology like the evidence which 
supports the claim.  However, the representative did not 
articulate how the physician's statements were more probative 
than the audiologists.  The Board notes that medical evidence 
is not limited to that which is provided by doctors.  Cox v. 
Nicholson, 20 Vet. App. 563 (2007) (holding that an 
examination required under 38 C.F.R. § 5103A may be conducted 
by a nurse practitioner, rather than a physician).  There is 
caselaw which stands for the proposition that any health care 
professional is qualified to render a medical opinion.  See 
Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 
Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  Moreover, the provisions of 38 C.F.R. 
§ 3.159(a)(1) define competent medical evidence as including 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
The Board finds no merit in this argument without any 
exposition as to how the private physician's evidence is more 
probative of the etiology of the hearing loss than that of an 
audiologist.  In the absence of evidence to the contrary, the 
Board is entitled to assume the competence of VA examiners, 
even if they are not specialists.  See Hilkert v. West, 12 
Vet. App. 145, 151 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 
2000).  

The Veteran's representative has submitted treatise evidence 
which he indicates supports the proposition that a slight 
noise-induced high-frequency hearing loss at a young age may 
have significant consequences when combined with hearing loss 
due to aging.  The Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sack v. West, 11 Vet. App. 314 (1998); Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), Mattern v. West, 
12 Vet. App. 222, 228 (1999).  In this case, however, the 
treatise submitted by the representative is not accompanied 
by any medical opinion of a medical professional supporting 
his claim.  For this reason, the Board must find that the 
medical treatise evidence submitted by the veteran's 
representative does not contain the necessary specificity to 
constitute competent evidence of the claimed medical nexus.  
See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).

Because the reviewer who conducted the October 2004 review 
considered all the evidence of record, and explained that the 
favorable opinions of record failed to consider the evidence 
unfavorable to the veteran and she provided a rationale for 
why there was no noise induced hearing loss present in 1972 
which has not been disputed, that opinion is more persuasive 
than any other evidence of record.  The October 2004 
unfavorable opinion is more probative and persuasive than the 
rest of the evidence combined.  The weight of the unfavorable 
opinion preponderates against the claim that the veteran's 
current hearing loss disability was incurred in or as a 
result of his service.

As the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable evaluation.  Accordingly, the veteran's claim must 
be denied.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


